DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action in response to application 	17/207,134  entitled "METHOD AND PLATFORM FOR ANALYZING AND PROCESSING INVESTMENT DATA" filed on March 19, 2021 with claims 1-23 pending.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 10, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification & Claim Objections
The use of the terms  SECURITIES AND EXCHANGE COMMISSION,  which is a trade names or marks used in commerce, have been noted in this application. They should be CAPITALIZED wherever they appear and be accompanied by the generic terminology. It appears in the Specification and in Claim 23
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ). The term "micro and macro”  in Claim 11    lacks boundaries of the protected subject matter and are not clearly delineated. Therefore, the scope is unclear  which renders the claim indefinite.   The term "micro and macro” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
What constitutes micro and macro investment data?
Is there a quantifiable measure to determining the difference between micro and macro investment data?
The Specification merely reads, “micro and macro investment data may include a large range of data from financial data points and ratios for one or more companies over multiple time periods including news, stock tweets, FRED, SEC, FED, and unlimited user-defined databases with proprietary data that may be accessed through protected servers, systems, drives or proprietary or private systems and networks. Other data, such as legislative, regulator, speculative, politics, weather, and other information that may affect the data may also be retrieved.”
Which of the aforementioned items is micro investment data and which are macro investment data?
Therefore the claim is rejected.
Claims 14, 18, 19 and 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ). The term "investment grade data”  in Claims 14, 18, 19 and 20 lack boundaries of the protected subject matter and are not clearly delineated. Therefore, the scope is unclear  which renders the claim indefinite.   The term "investment grade data” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
What constitutes investment grade data?
How is investment grade data quantifiably determined?
What is the difference between investment grade data and non-investment grade data?
Therefore the claim is rejected.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please  see MPEP 2106 for additional information regarding Patent Subject Matter Eligibility Guidance.
Claims 1-23 are directed to a system, method/process, machine, or composition of matter, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites: 
“processing investment data….” 
“receiving one or more user queries….”
“searching …. resources with defined data structures utilizing the one or more user queries….”
“searching unstructured data utilizing the one or more user queries….”
“culling portions of the investment data retrieved….”
“sorting the investment data….”
  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to process investment data or sorting the investment data recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“databases”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “[0035] Any number of mobile devices, computers, machines, servers, arrays, or so forth may be utilized to implement the illustrative embodiments…[0036] The platform utilizes common language queries… [0045] The wireless device 102, tablet 104, and laptop 106 are examples of common devices 101 that may be utilized to capture, receive, and manage investment data …. Other examples of devices 101 may include personal computers…, televisions, smart displays, monitors, entertainment devices, virtual reality/augmented reality systems, and so forth.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   DO NOT recite additional elements and merely narrows the abstract idea.
A judicial exception is not integrated into a practical application.  
Claims 2-10: (none found: does not include additional elements and merely narrows the abstract idea)
Any alleged additional elements  are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For example, the Applicant’s Specification reads, “[0035] Any number of mobile devices, computers, machines, servers, arrays, or so forth may be utilized to implement the illustrative embodiments…[0036] The platform utilizes common language queries… [0045] The wireless device 102, tablet 104, and laptop 106 are examples of common devices 101 that may be utilized to capture, receive, and manage investment data …. Other examples of devices 101 may include personal computers…, televisions, smart displays, monitors, entertainment devices, virtual reality/augmented reality systems, and so forth.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 11 recites: 
“analyzing investment data….” 
“retrieving content including the investment data ….”
“retrieving associated metadata ….”
“retrieving micro and macro investment data”
“analyzing the content by tone, personality, sentiment, keywords and phrases, and variances”
“determining entity interactions to communicate changing market dynamics”
“track and update changing conditions for investments…”
  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to process investment data or sorting the investment data recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
 “sending alerts to the user”: merely applying the functions of a generic computer to the judicial exception. 
Outputting data/notifications: MPEP2106.05(g), Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55.
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “[0035] Any number of mobile devices, computers, machines, servers, arrays, or so forth may be utilized to implement the illustrative embodiments…[0036] The platform utilizes common language queries… [0045] The wireless device 102, tablet 104, and laptop 106 are examples of common devices 101 that may be utilized to capture, receive, and manage investment data …. Other examples of devices 101 may include personal computers…, televisions, smart displays, monitors, entertainment devices, virtual reality/augmented reality systems, and so forth.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 11 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   DO NOT recite additional elements and merely narrows the abstract idea.
A judicial exception is not integrated into a practical application.  
Claims 12-13: (none found: does not include additional elements and merely narrows the abstract idea)
Any alleged additional elements  are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For example, the Applicant’s Specification reads, “[0035] Any number of mobile devices, computers, machines, servers, arrays, or so forth may be utilized to implement the illustrative embodiments…[0036] The platform utilizes common language queries… [0045] The wireless device 102, tablet 104, and laptop 106 are examples of common devices 101 that may be utilized to capture, receive, and manage investment data …. Other examples of devices 101 may include personal computers…, televisions, smart displays, monitors, entertainment devices, virtual reality/augmented reality systems, and so forth.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 14 recites: 
“analyzing investment data….” 
“performing research ….”
“generating a score and rating….”
“automatically create content….”
“archiving the content”
  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to process investment data or sorting the investment data recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“presenting a user interface”:
merely applying user interface technology  as a  tool to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “[0035] Any number of mobile devices, computers, machines, servers, arrays, or so forth may be utilized to implement the illustrative embodiments…[0036] The platform utilizes common language queries… [0045] The wireless device 102, tablet 104, and laptop 106 are examples of common devices 101 that may be utilized to capture, receive, and manage investment data …. Other examples of devices 101 may include personal computers…, televisions, smart displays, monitors, entertainment devices, virtual reality/augmented reality systems, and so forth.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 14 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims     recite additional elements.
A judicial exception is not integrated into a practical application.  
Claim 15: 
“user interface”: merely applying user interface technologies  as a tool to perform an abstract idea
Claims 16-20: (none found: does not include additional elements and merely narrows the abstract idea)
Any alleged additional elements  are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For example, the Applicant’s Specification reads, “[0035] Any number of mobile devices, computers, machines, servers, arrays, or so forth may be utilized to implement the illustrative embodiments…[0036] The platform utilizes common language queries… [0045] The wireless device 102, tablet 104, and laptop 106 are examples of common devices 101 that may be utilized to capture, receive, and manage investment data …. Other examples of devices 101 may include personal computers…, televisions, smart displays, monitors, entertainment devices, virtual reality/augmented reality systems, and so forth.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using  computer hardware and/or software amounts to no more than mere instructions to apply the exception using a generic computer component. For example, the Applicant’s Specification reads, “[0035] Any number of mobile devices, computers, machines, servers, arrays, or so forth may be utilized to implement the illustrative embodiments…[0036] The platform utilizes common language queries… [0045] The wireless device 102, tablet 104, and laptop 106 are examples of common devices 101 that may be utilized to capture, receive, and manage investment data …. Other examples of devices 101 may include personal computers…, televisions, smart displays, monitors, entertainment devices, virtual reality/augmented reality systems, and so forth.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).     Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, Claims 1-23 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Redlich ("DIGITAL INFORMATION INFRASTRUCTURE AND METHOD", U.S. Publication Number: 20090254572 A1).
Regarding Claim 1, 
Redlich teaches,
  A method for processing investment data, comprising:  receiving one or more user queries;
(Redlich [0963] database tables..and queries
Redlich [0140]  user defined filters
Redlich [0014]  filters screen data for... financial data handling policy)
searching public and private databases and resources with defined data structures utilizing the one or more user queries; searching unstructured data utilizing the one or more user queries; culling portions of the investment data retrieved in response to searching the defined data structures and unstructured data;
(Redlich [1812] extraction and integration of both private and public data sources.
Redlich [1912] XML provides an unifying architecture ...structured enough for computer operations. XML is a combined data presentation, format, and structure. 
Redlich [0718] formatted XML and database tables, records, and queries
Redlich [0492] inventorying … unstructured data.
Redlich  [1495] unstructured or semi-structured data could be parsed
Redlich [3188] financial data scrubber
Redlich  [0527] scrubbing/redaction)
 and sorting the investment data by rating and ranking the investment data.
(Redlich [1631] data sorting
Redlich [3019] analysis through record relationships and sorting is one type of data mining
Redlich [1707]  Multiple categorization ... Such a rating system can be tempered 
Redlich [1780] similarity rankings 
Redlich [1789] priority, relevance, or ranking
Redlich [2342-5] a speadsheet of time/value financial data
Redlich [3188]    scrub sensitive data such as ...financial data.)
Regarding Claim 2, 
 Redlich teaches the investment data processing of Claim 1 as described earlier.
Redlich teaches,
  wherein the unstructured data includes images, applications, blogs, paper, and social media sites.
(Redlich [0400] documents, images, audio, video, structured data, hierarchical data formats, and anything else represented by computer files
Redlich [2955] data streams, blogs, RSS (Release Simple Syndication or Rich Site Summary), or a compound document. 
Redlich [1706] wedding announcements in major newspapers, information hidden among chatter,... Plain site must be parsed and evaluated against other contexts and concepts to expose hidden signals. 
Redlich [0677]  include virtualized web applications, social networking sites, Wikis, remote management agents)
Regarding Claim 3, 
 Redlich teaches the investment data processing of Claim 1 as described earlier.
Redlich teaches,
    wherein extraneous, irrelevant, and duplicative data are the portions of the data that are culled.
(Redlich [1102]  particular complex and frequently duplicated entries. Some organizations will dump patient and staff databases for uploading, reformatting, and row-level categorization
Redlich [1661]  Search the network for duplicate copies of these templates and eliminate them.
Redlich [1673]  Nodes that are empty, old, questionable, outdated, or irrelevant to the application and version are also removed and quarantined.)
Regarding Claim 4, 
 Redlich teaches the investment data processing of Claim 1 as described earlier.
Redlich teaches,
      wherein the highest rated and ranked investment data is communicated first as part of the investment data.
(Redlich [0711] Information prioritization as to what is needed now
Redlich [2756]  ultimately prioritize the hierarchical taxonomic...build the hierarchical taxonomic and (b) prioritize the classes. 
Redlich [2905] controlled selection, extraction, storage, and release of selected and prioritized information. 
Redlich [0582]  first ordered by position (starting to ending) with each sensitivity level (starting to ending) 
Redlich [3188] financial data scrubber
Redlich [0014]  filters screen data for... financial data handling policy
Redlich [2146] estimates of available stocks)
Regarding Claim 5, 
 Redlich teaches the investment data processing of Claim 1 as described earlier.
Redlich teaches,
        wherein the investment data is communicated to the user.
(Redlich [0210]  shares, disseminates, disposes, displays, or transmits.
Redlich [0650]  Some metadata is displayed 
Redlich [0719] Display within standard user interface of ReClassified e-mail message
(such as within e-mail client, PDA, etc.)... Display within separate e-mail reader/ReClassifier application
Redlich [0310] user devices
Redlich [3188] financial data scrubber
Redlich [0014]  filters screen data for... financial data handling policy
Redlich [2146] estimates of available stocks)
Regarding Claim 6, 
 Redlich teaches the investment data processing of Claim 1 as described earlier.
Redlich teaches,
          wherein the investment data is communicated as a continuous display showing the one or more user queries and the investment data.
(Redlich [0140]  user defined filters
Redlich [0401] a database streamed as a video
Redlich [1038]  the data stream... viewable within a tree-displayed hierarchy.
Redlich [1430]  deliver of raw data streams to processes or the users.
Redlich [2843] release of granular data streams to multiple display screens.
Redlich [0650]  Some metadata is displayed 
Redlich [0719] Display within standard user interface of ReClassified e-mail message
(such as within e-mail client, PDA, etc.))
Regarding Claim 7, 
 Redlich teaches the investment data processing of Claim 1 as described earlier.
Redlich teaches,
wherein a data platform 
(Redlich [0069] DigitalDoors ... is a single enterprise-wide solution for all types of platforms
Redlich [1183] DigitalDoors technology. Implementation was applied to enable and support traditional data processing operations within a structured, field-oriented, free-form, unstructured, and database-oriented architecture.)
performs the method of claim 1.
(rejected on the same basis as Claim 1)
Regarding Claim 8, 
 Redlich teaches the investment data processing of Claim 1 as described earlier.
Redlich teaches,
            displaying the investment data utilizing the rating and ranking.
(Redlich [1631] data sorting
Redlich [3019] analysis through record relationships and sorting is one type of data mining
Redlich [1707]  Multiple categorization ... Such a rating system can be tempered 
Redlich [1780] similarity rankings 
Redlich [1789] priority, relevance, or ranking
Redlich [2342-5] a speadsheet of time/value financial data
Redlich [3188]    scrub sensitive data such as ...financial data.)
Regarding Claim 9, 
 Redlich teaches the investment data processing of Claim 1 as described earlier.
Redlich teaches,
              communicating one or more alerts in response to the investment data.
(Redlich [0320]  built-in triggers ... alerts
Redlich [2916] updated results...messages, alerts, links (to reports, data mining, search engines, web sites, and hyperlinks understood in the current art)...personalization and customization.
Redlich [3188] financial data scrubber)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-21  are rejected under 35 U.S.C. 103 as being unpatentable over Redlich ("DIGITAL INFORMATION INFRASTRUCTURE AND METHOD", U.S. Publication Number: 20090254572 A1)in view of Olsher (“SYSTEMS AND METHODS FOR A UNIVERSAL TASK INDEPENDENT SIMULATION AND CONTROL PLATFORM FOR GENERATING CONTROLLED ACTIONS USING NUANCED ARTIFICIAL INTELLIGENCE”, U.S. Publication Number: 20190114549 A1)








Regarding Claim 10, 
Redlich teaches the investment data processing of Claim 1 as described earlier.
Redlich does not teach implementing one or more transactions in response to the investment data.
Olsher teaches,
 implementing one or more transactions in response to the investment data.
(Olsher [0543] various holistically-related aspects of financial markets, including but not limited to .... currencies,... commodities, equities, assets, ... related to financial systems (collectively referred to as financial information)....store this financial information, reason about it, and recommend actions, identify risks, mitigate risks, and generate other actions and/or control signals.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the investment data processing of Redlich to incorporate the creation, storage, and use of knowledge data   of Olsher   “that includes nuanced cognitive data related to the input knowledge data.” (Olsher [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. creation, storage, and use of knowledge data) to a known concept (i.e. investment data processing) ready for improvement to yield predictable result (i.e. “enhancing the operations of the computer system by improving decision processing therein by using nuanced cognitive data storage and decision processing and then generating a controlled action output based thereon” Olsher [Abstract])
Regarding Claim 11, 
Redlich   teaches,
 retrieving content including the investment data from public and private data in response to one or more user queries;
(Redlich [0963] database tables..and queries
Redlich [0140]  user defined filters
Redlich [1812] extraction and integration of both private and public data sources.)
retrieving associated metadata for original data and republication data of the content;
(Redlich  [1539] mapping represents metadata, data describing data and its purpose.
Redlich  [2147]  fed through DigitalDoors (subject ... RSS syndication, and blogging)
Redlich  [3093]  peer to peer dissemination of data objects is quickly and readily available)
Redlich does not teach retrieving micro and macro investment data; analyzing the content by tone, personality, sentiment, keywords and phrases, and variances; determining entity interactions to communicate changing market dynamics; track and update changing conditions for investments associated with a user based on changes in the investment data; sending alerts to the user in response to the changing market dynamics and conditions.
Olsher teaches,
 retrieving micro and macro investment data;
(Olsher [0562]  dynamics of particular economic markets ranging from the micro to the macro.
Olsher [0543] various holistically-related aspects of financial markets, including but not limited to .... currencies,... commodities, equities, assets, ... related to financial systems (collectively referred to as financial information))
analyzing the content by tone, personality, sentiment, keywords and phrases, and variances;
(Olsher [0017] a sentiment analyzer module for determining a sentiment related to the input knowledge data. A meaning extract module is configured to extract at least one of meanings from a language 
Olsher [0105] a language meaning simulator 170 can provide semantic or other language interpretations to the knowledge data 
Olsher [0107] unlike other systems that merely perform keyword tagging or storing of the text ...the present system ...considers the semantic and syntactic ...aspects
Olsher [0413] Persuasion (especially emotionally/subconsciously-driven: beliefs, values, religion), Social media analysis, including sentiment/topic detection and modeling
Olsher [0594]  concepts, ideas, and/or keywords potentially indicative of user interests (also referred to as user indicators) are identified
Olsher [0447] including the dynamic effects of changes and perturbations over time.)
determining entity interactions to communicate changing market dynamics; track and update changing conditions for investments associated with a user based on changes in the investment data; sending alerts to the user in response to the changing market dynamics and conditions.
(Olsher [0562] the dynamics of particular economic markets 
Olsher [0445] to spatially comprehend the identities, psychological dynamics, and structural factors undergirding the complex relationships between disputants, stakeholders, and community and interest groupings, including: a) the in-depth nature of the relationships between parties
Olsher [0447] including the dynamic effects of changes and perturbations over time.
Olsher [0578] models assist in generating ‘Key Alerts’ (which may optionally be displayed on a dashboard or GUI interface 111))
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the investment data processing of Redlich to incorporate the creation, storage, and use of knowledge data   of Olsher   “that includes nuanced cognitive data related to the input knowledge data.” (Olsher [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. creation, storage, and use of knowledge data) to a known concept (i.e. investment data processing) ready for improvement to yield predictable result (i.e. “enhancing the operations of the computer system by improving decision processing therein by using nuanced cognitive data storage and decision processing and then generating a controlled action output based thereon” Olsher [Abstract])

Regarding Claim 12, 
Redlich and Olsher teach the investment data processing of Claim 11 as described earlier.
Redlich teaches,
 communicating the investment data to one or more users in response to the one or more user queries or the changing conditions for investments associated with the investment data, wherein the investment data includes structured and unstructured data.
(Redlich [0210]  shares, disseminates, disposes, displays, or transmits.
Redlich [0650]  Some metadata is displayed 
Redlich [0719] Display within standard user interface of ReClassified e-mail message
(such as within e-mail client, PDA, etc.)... Display within separate e-mail reader/ReClassifier application
Redlich [0310] user devices
Redlich [3188] financial data scrubber
Redlich [0014]  filters screen data for... financial data handling policy
Redlich [2146] estimates of available stocks
Redlich [1912] XML provides an unifying architecture ...structured enough for computer operations. 
Redlich [0492] inventorying … unstructured data.
Redlich  [1495] unstructured or semi-structured data could be parsed)
Regarding Claim 13, 
Redlich and Olsher teach the investment data processing of Claim 11 as described earlier.
Redlich does not teach performing one or more actions in response to the changes in the investment data.
Olsher teaches,
 performing one or more actions in response to the changes in the investment data.
(Olsher [0562] the dynamics of particular economic markets 
Olsher [Claim 138] execute at least one algorithm to provide an output related to the query based on the data related to the query.
Olsher  [0543]   aspects of financial markets, including ....currencies, countries, commodities, equities, assets, and any other object or entity that would be attached or related to financial systems (collectively referred to as financial information). .... recommend actions, identify risks, mitigate risks, and generate other actions and/or control signals.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the investment data processing of Redlich to incorporate the creation, storage, and use of knowledge data   of Olsher   “that includes nuanced cognitive data related to the input knowledge data.” (Olsher [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. creation, storage, and use of knowledge data) to a known concept (i.e. investment data processing) ready for improvement to yield predictable result (i.e. “enhancing the operations of the computer system by improving decision processing therein by using nuanced cognitive data storage and decision processing and then generating a controlled action output based thereon” Olsher [Abstract])

Regarding Claim 14, 
Redlich   teaches,
 presenting a user interface for receiving a target from a user;
(Redlich [0318] DigitalDoors design for data granularity.... functionality with generic user interfaces, black-box processing, web interfaces
Redlich [0719] Display within standard user interface of ReClassified e-mail message
(such as within e-mail client, PDA, etc.)... Display within separate e-mail reader/ReClassifier application
Redlich [0310] user devices)
performing research of public and private data associated with the target to generate investment grade data;
(Redlich [1812] extraction and integration of both private and public data sources.
Redlich [3188] financial data scrubber)
and archiving the content.
(Redlich  [2763] some data processes are copy, extract, distribute, archive
Redlich  [2764] An archive filter 8 a operates)
Redlich does not teach generating a score and rating for the investment grade data; automatically create content capturing the investment grade data;
Olsher teaches,
generating a score and rating for the investment grade data; automatically create content capturing the investment grade data;
(Olsher [0562]  dynamics of particular economic markets ranging from the micro to the macro.
Olsher [0543] various holistically-related aspects of financial markets, including but not limited to .... currencies,... commodities, equities, assets, ... related to financial systems (collectively referred to as financial information) 
Olsher [0367] OutputAugmentation←{SortScore(c), ConfScore(c)|c∈FinalData};
Olsher [0479] acceptance scores, indicate how likely someone would be to accept or reject a particular proposition.
Olsher [0548]  executes the post-processing step 518 on said output data or command, generating new final output data)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the investment data processing of Redlich to incorporate the creation, storage, and use of knowledge data   of Olsher   “that includes nuanced cognitive data related to the input knowledge data.” (Olsher [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. creation, storage, and use of knowledge data) to a known concept (i.e. investment data processing) ready for improvement to yield predictable result (i.e. “enhancing the operations of the computer system by improving decision processing therein by using nuanced cognitive data storage and decision processing and then generating a controlled action output based thereon” Olsher [Abstract])
Regarding Claim 15, 
Redlich and Olsher teach the investment data processing of Claim 14 as described earlier.
Redlich does not teach wherein the user interface is a tack board utilized to perform research on one or more targets.
Olsher teaches,
wherein the user interface is a tack board utilized to perform research on one or more targets.
(Olsher  [0578] models assist in generating ‘Key Alerts’ (which may optionally be displayed on a dashboard or GUI interface 111), which in many implementation will be a combined input user interface 109 running on a user system....enabling the system 102 to calculate the impacts of various events and pieces of information on key security processes, actors, and states of the world of interest.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the investment data processing of Redlich to incorporate the creation, storage, and use of knowledge data   of Olsher   “that includes nuanced cognitive data related to the input knowledge data.” (Olsher [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. creation, storage, and use of knowledge data) to a known concept (i.e. investment data processing) ready for improvement to yield predictable result (i.e. “enhancing the operations of the computer system by improving decision processing therein by using nuanced cognitive data storage and decision processing and then generating a controlled action output based thereon” Olsher [Abstract])
Regarding Claim 16, 
Redlich and Olsher teach the investment data processing of Claim 14 as described earlier.
Redlich teaches,
wherein the target represents one or more queries.
(Redlich  [0723] data query
Redlich  [1717]  SQL query)
Regarding Claim 17, 
Redlich and Olsher teach the investment data processing of Claim 14 as described earlier.
Redlich teaches,
  wherein the target includes documents for researching the target.
(Redlich  [0002]  example of self-defining format is XML documents in format schematics.)
Regarding Claim 18, 
Redlich and Olsher teach the investment data processing of Claim 14 as described earlier.
Redlich teaches,
  wherein the generating further comprising ranking the investment grade data.
(Redlich [1631] data sorting
Redlich [1780] similarity rankings 
Redlich [1789] priority, relevance, or ranking
Redlich [2342-5] a speadsheet of time/value financial data
Redlich [3188]    scrub sensitive data such as ...financial data.)
Regarding Claim 19, 
Redlich and Olsher teach the investment data processing of Claim 14 as described earlier.
Redlich teaches,
   timestamping the investment grade data.
(Redlich  [3029] Date-Timeliness: Date or timeliness reflects currency. The dates, in terms of edit times, access times, and frequencies suggest the relative importance and merit in the document....timestamp of a file
Redlich [2342-5] a speadsheet of time/value financial data)
Regarding Claim 20, 
Redlich and Olsher teach the investment data processing of Claim 14 as described earlier.
Redlich does not teach wherein the content includes documents including the investment grade data.
 Olsher teaches,
   wherein the content includes documents including the investment grade data.
(Olsher [0662] input documents 
Olsher  [0243] grammatically-incorrect and meaning-dense documents.
Olsher  [0261]  data extracted from input documents
Olsher  [0543]   aspects of financial markets, including ....currencies,...commodities, equities, assets, and any other object or entity that would be attached or related to financial systems (collectively referred to as financial information).  )
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the investment data processing of Redlich to incorporate the creation, storage, and use of knowledge data   of Olsher   “that includes nuanced cognitive data related to the input knowledge data.” (Olsher [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. creation, storage, and use of knowledge data) to a known concept (i.e. investment data processing) ready for improvement to yield predictable result (i.e. “enhancing the operations of the computer system by improving decision processing therein by using nuanced cognitive data storage and decision processing and then generating a controlled action output based thereon” Olsher [Abstract])

Regarding Claim 21, 
Redlich and Olsher teach the investment data processing of Claim 15 as described earlier.
Redlich does not teach wherein the content is communicated to one or more specified parties.
Olsher teaches,
wherein the content is communicated to one or more specified parties.
(Olsher [0578] models assist in generating ‘Key Alerts’ (which may optionally be displayed on a dashboard or GUI interface 111),
Olsher [0579] The system GUI interface 109, 111 on user system)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the investment data processing of Redlich to incorporate the creation, storage, and use of knowledge data   of Olsher   “that includes nuanced cognitive data related to the input knowledge data.” (Olsher [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. creation, storage, and use of knowledge data) to a known concept (i.e. investment data processing) ready for improvement to yield predictable result (i.e. “enhancing the operations of the computer system by improving decision processing therein by using nuanced cognitive data storage and decision processing and then generating a controlled action output based thereon” Olsher [Abstract])
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Redlich and Olsher  in view of LaFore (“DATA PROCESSING SYSTEM AND METHOD FOR MANAGING BROKER TRANSACTION INFORMATION”, U.S. Publication Number: 20020032640 A1)








Regarding Claim 22, 
Redlich and Olsher  teach the investment data processing of Claim 15 as described earlier.
Redlich does not teach wherein the content that is archived is audit compliant and searchable.
LaFore teaches,
wherein the content that is archived is audit compliant and searchable.
(LaFore [Abstract]   manages broker transaction information in compliance with Securities Exchange Commission record keeping requirements...produces an electronic audit trail .... to prevent unauthorized tampering of trade records.
LaFore  [0055]  searched words function which allows e-mail message text to be scanned
LaFore  [0110]  conducting a search of a particular trade record or broker representative through the various menu options)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the investment data processing of Redlich to incorporate the   broker transaction management   of LaFore that “manages broker transaction information in compliance with Securities Exchange Commission record keeping requirements utilizing electronic data transmission.” (LaFore [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. broker transaction management  ) to a known concept (i.e. investment data processing) ready for improvement to yield predictable result (i.e. “eliminating problems associated with paper logs, or easily alterable databases.” LaFore [Abstract])
Regarding Claim 23, 
Redlich and Olsher  teach the investment data processing of Claim 15 as described earlier.
Redlich does not teach wherein the content is compliant with securities and exchange commission requirements. 
LaFore teaches,
  wherein the content is compliant with securities and exchange commission requirements.
(LaFore [Abstract]   manages broker transaction information in compliance with Securities Exchange Commission record keeping requirements...produces an electronic audit trail .... to prevent unauthorized tampering of trade records.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the investment data processing of Redlich to incorporate the   broker transaction management   of LaFore that “manages broker transaction information in compliance with Securities Exchange Commission record keeping requirements utilizing electronic data transmission.” (LaFore [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. broker transaction management  ) to a known concept (i.e. investment data processing) ready for improvement to yield predictable result (i.e. “eliminating problems associated with paper logs, or easily alterable databases.” LaFore [Abstract])

Prior Art Cited But Not Applied




















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Segal (“ELECTRONIC SYSTEMS AND METHODS FOR INFORMATION PROCESS AUTOMATION”, U.S. Publication Number: 20060190286 A1) proposes   automation of information service work, for example the work of financial advisors and for enforcing and facilitating the adherence of such information workers to regulatory requirements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 10am to 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.E./Examiner, Art Unit 3697
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697